Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1-11 are amended
Claims 1-20 are pending

The rejections under 35 USC 112 is withdrawn
The rejection under 35 USC 101 is withdrawn

Applicant has not addressed the official notice taken in claims 1,4.  Accordingly, the facts therein are deemed applicant admitted prior art.  (AAPA)


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered.
Regarding the rejections under 35 USC 112, Applicant’s amendments have addressed the rejections.  Accordingly, they are withdrawn.
Regarding the rejection under 35 USC 101, the Examiner concurs that the combination of claimed real time processing, artificial intelligence and API interface amount to more than just an abstract idea performable in the human mind.   Accordingly, the rejection is withdrawn.

Applicant’s amendments are addressed by the newly cited art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Fordyce US20160217446A1 in view of 
Purves 20190043115 in view of
Nehra 20180276693

aggregating the previous electronic travel data on a flight class level at the account level class aggregation server;

Regarding Claim 1, Fordyce discloses

at the central clearing server,
receiving electronic data for an electronic payment account; 
in response to determining that the electronic payment account has previous electronic … data in a determined time period;
communicating the previous electronic … data to an account level aggregation server for aggregation of the previous electronic travel data on an account level;
communicating the previous electronic … data or to an account level class aggregation server;
in an analysis server, generating comprehensive travel and payment attributes analysis data for the electronic payment account from the aggregated previous electronic … data; 
in a profile server, creating … profile model analysis 


“In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) that is for a particular user or a group of users and that best matches the set of characteristics specified by the user data (125).

In one embodiment, the user tracker (113) identifies the user (101) based on the user activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.).
In one embodiment, the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table.
FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide 

storing … profile model analysis in a memory according to a predetermined format; 
Fordyce, fig.2

in an application server, applying … profile model analysis in real time to electronic payment accounts with … purchase data to determine a …  and 
“In one example, the profile includes a plurality of values representing aggregated spending of the user in various areas to summarize the transactions of the user.”  (Fordyce, abstract)

at a response server associated with a merchant, using an Application program interface (api) to access the …  .
“In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement.”  (Fordyce, para 0064)

Fordyce does not explicitly disclose
in a segmentation server, applying a segmentation algorithm to generate unique … customer behavior segments based on the aggregated previous electronic … data;
creating segmentation … based on the segmentation algorithm;
segmentation
at an artificial intelligence engine, continuing to refine the segmentation profile model analysis over time;

Purves is directed to a machine learning system for determining customer purchasing behavior across segments.  (Purves, summary)

a segment for the … purchase data and to convert the segment to a … account score, the … account score indicating how well the … purchase data fits into the segment:

Purves discloses determining a predictive score and acting on it only when it exceeds a threshold.  (Purves, para 046, “When, at block 310, the ML engine 246 resolves to a credible output such that one or both quality metrics, if used, are met, execution may continue at block 312. There, using the output of the ML engine 246, the AI engine 244 may formulate an updated shopping experience for the user. The AI engine 244 may use heuristics to add, remove, or change the offers presented to a user during the shopping phase and for how to modify the cart and checkout processes for the payment phase.”)


… account score, and determining if the travel account score is over a threshold indicating a … offer would likely be successful.
Purves discloses that the AI engine may be used to provide customers offers based upon the prediction.  (Purves, para 0028, “That is, for a particular set of inputs, a predicted result may be inferred. The ability to predict a result of a particular shopping experience has value in determining how and where in the purchase cycle to make offers or incentives to the user. For example, it may be determined over a large sample of user experiences that a user who is interacting with the website 102 is using an older model iPhone and is returning to look at products in the automotive accessory category will likely abandon the session 8 out of 10 times. However, through trials, it may be further determined that either free shipping or a 10% discount offered on the product page will convert the session to a sale 6 out of 10 times. Given this information, the merchant can, either directly or via an appropriate SDK, alter in real time a shopping page of the website 102 to present one or both of those offers. This can be done either as the user opens the page, via pop-up overlay windows on a current shopping page, or later, as the user is leaving the page, for example.”)  .  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fordyce with the segmentation of Purves with the motivation of delivering effective marketing.  Id.

Fordyce does not explicitly disclose
Travel
aggregating the previous electronic travel data on a flight class level at the account level class aggregation server;

The examiner notes that Fordyce discloses delivering targeted advertising to customers based upon their purchases.  (See above).   Nehra is directed to a system for predicting demand of customer 



Regarding Claim 2, 
wherein the central clearing server clears electronic transactions.
See prior art rejection of claim 1, regarding Fordyce.

Regarding Claim 3, Fordyce, Purves and Nehra disclose the system of claim 2.
wherein the electronic data comprises data to execute an electronic transaction involving a merchant and an electronic payment account of a consumer.
See prior art rejection of claim 1 regarding Fordyce.


Regarding Claim 4, Fordyce, Purves and Nehra disclose the system of claim 1.
wherein the account level class aggregation server stores data…  electronically purchased by a consumer.
“The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). “  (Fordyce, para 0189) “In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301). The variables (e.g., 311, 313, and 315) are defined in a way to have meanings easily understood by an ordinary person. For example, variables (311) measure the aggregated spending in super categories; variables (313) measure 

Fordyce does not explicitly disclose
on a class level of travel 
See prior art rejection of claim 1 regarding Nehra

Regarding Claim 5, Fordyce, Purves and Nehra disclose the system of claim 1.
wherein attributes comprises elements and levels of the elements in the electronic transaction.
“In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction.”  (Fordyce, para 0268)

Regarding Claim 6, Fordyce, Purves and Nehra disclose the system of claim 1.
wherein the segmentation algorithm analyzes data and determines breakpoints to segment the data.
See prior art rejection of claim 1 regarding Purves

Regarding Claim 7, Fordyce, Purves and Nehra disclose the system of claim 1.
wherein the segmentation profile model analysis reflects the determined segmentation profile using the segmentation algorithm and takes in data and segments the data in a similar manner.
See prior art rejection of claim 6

Regarding Claim 8, Fordyce, Purves and Nehra disclose the system of claim 1.
wherein the travel account score represents a classification from a plurality of classifications for the previous electronic travel data.
“In one embodiment, the user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information. For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories.” (Fordyce para 0179)

Regarding Claim 9, Fordyce, Purves and Nehra disclose the system of claim 1.
wherein the api takes in a request in a known format and responds with a travel score according to a known protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  The system may generate data reports.  “In one embodiment, transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, 

Regarding Claim 10, Fordyce, Purves and Nehra disclose the system of claim 9.
wherein the travel account score is communicated according to a predetermined protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  

Regarding Claim 11-20, see prior art rejections of claim 1-10





Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.